FILED
                                                                       Jan 31 2020, 7:13 am

                                                                           CLERK
                                                                       Indiana Supreme Court
                                                                          Court of Appeals
                                                                            and Tax Court




ATTORNEY FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
Ryan M. Gardner                                            Curtis T. Hill, Jr.
Deputy Public Defender                                     Attorney General of Indiana
Fort Wayne, Indiana                                        Courtney Staton
                                                           Deputy Attorney General
                                                           Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

Delta L. Chapman,                                          January 31, 2020
Appellant-Defendant,                                       Court of Appeals Case No.
                                                           19A-CR-1636
        v.                                                 Appeal from the Allen Superior
                                                           Court
State of Indiana,                                          The Honorable Frances C. Gull,
Appellee-Plaintiff.                                        Judge
                                                           Trial Court Cause No.
                                                           02D06-1806-F3-35



Pyle, Judge.




Court of Appeals of Indiana | Opinion 19A-CR-1636 | January 31, 2020                           Page 1 of 17
                                         Statement of the Case

[1]   Delta Chapman (“Chapman”) appeals, following a jury trial, his conviction and

      sentence for Level 6 felony sexual battery.1 Chapman argues that the trial court

      abused its discretion in its admission of evidence regarding his prior conviction

      for false informing, which was more than ten years old. Concluding that the

      trial court abused its discretion when it admitted evidence of Chapman’s prior

      conviction in violation of Indiana Evidence Rule 609(b), we reverse his

      conviction and remand with instructions for a new trial.


[2]   We reverse and remand.


                                                       Issue2

                  Whether the trial court abused its discretion by allowing
                  Chapman to be impeached by a conviction over ten years old.

                                                       Facts

[3]   On December 23, 2017, Chapman and Lamarco Toussaint (“Toussaint”) had

      dinner at a local restaurant in Ft. Wayne. Afterwards, they returned to the

      apartment that Toussaint shared with his aunt, Erma Anderson (“Anderson”).

      Early the next morning, Toussaint left for work while Chapman continued to

      sleep. Toussaint, who had been keeping their relationship a secret, “locked”



      1
          IND. CODE § 35-42-4-8.
      2
        On appeal, Chapman also argues that his sentence is inappropriate. However, because we hold that the
      trial court committed reversible error, we need not address Chapman’s inappropriate sentence argument.

      Court of Appeals of Indiana | Opinion 19A-CR-1636 | January 31, 2020                          Page 2 of 17
      Chapman inside his bedroom so that Anderson would not know that he was

      inside. (Tr. Vol. 2 at 207).


[4]   Later in the day, sixteen-year-old J.H. (“J.H.”), the victim, arrived in Ft.

      Wayne to visit Anderson, his grandmother. When J.H. arrived, the door to

      Toussaint’s bedroom was still locked. J.H. called Toussaint to see if he was

      inside the bedroom. Toussaint informed J.H. that he was not home and that he

      had hidden Chapman inside his bedroom.


[5]   Soon thereafter, Chapman left the bedroom to use the bathroom. While

      Chapman was away, J.H. went inside Toussaint’s bedroom. When Chapman

      returned, he asked J.H. to help fix the television. As J.H. attempted to fix the

      television, he and Chapman talked about J.H. being bullied at school. At some

      point during the conversation, Chapman told J.H. to close the bedroom door,

      and J.H. complied. Chapman then grabbed J.H.’s hand and made him touch

      Chapman’s penis. Chapman took off his clothes and started “coming on” to

      J.H. (Tr. Vol. 2 at 181). As J.H. struggled and repeatedly told Chapman no,

      Chapman placed J.H.’s penis in his mouth and performed oral sex on J.H.

      Afterwards, Chapman gave J.H. ten dollars and told him not to tell anyone

      what had happened. J.H. left the bedroom, went to the bathroom and called

      his best friend from high school to tell her what had just occurred.


[6]   At approximately 3:00 p.m. that same day, Toussaint returned to the apartment

      from work. According to Toussaint, “[n]othing really triggered [him] to make

      [him] believe anything had happened[,]” and that J.H. “seemed normal.” (Tr.


      Court of Appeals of Indiana | Opinion 19A-CR-1636 | January 31, 2020      Page 3 of 17
      Vol. 2 at 208). Later that evening, Toussaint took Chapman home. When

      Toussaint returned to the apartment, J.H., who was “[r]eally emotional,

      crying[,]” informed Toussaint what Chapman had done to him earlier that day.

      (Tr. Vol. 2 at 210). Toussaint then called Chapman, who denied touching J.H.


[7]   On June 13, 2018, the State charged Chapman with Level 3 felony rape and

      Level 6 felony sexual battery. On May 29, 2019, the case proceeded to a jury

      trial. Prior to the commencement of jury selection, the State informed the trial

      court that Chapman had been convicted of false informing on August 24, 2008

      and had been sentenced to 180 days suspended, with one year of unsupervised

      probation, which had been completed on September 1, 2009. The State argued

      that Chapman’s unsupervised probation qualified as “confinement” pursuant to

      Indiana Evidence Rule 609. As a result, the State contended, Chapman’s

      conviction was within the ten-year period mandating admission under the

      general rule of Evidence Rule 609 because he was released from probation in

      September 2009. Conversely, Chapman argued that Evidence Rule 609 did not

      extend the term “confinement” to include probation. The trial court found that

      the term “confinement” in Evidence Rule 609 included periods of probation

      and preliminarily ruled that Chapman’s prior conviction would be admissible if

      Chapman chose to testify.


[8]   Prior to the start of the second day of trial, the following colloquy ensued:


              [Defense Counsel]: Your Honor, we discussed my client’s prior
              conviction from 2008, and it was my understanding that the rule
              was cut off for all conviction and confinement ten years from the
              date of testimony.

      Court of Appeals of Indiana | Opinion 19A-CR-1636 | January 31, 2020      Page 4 of 17
        The Court: Um-hmm. (Affirmative response)

        [Defense Counsel]: And the Court and the State educated me
        otherwise that probation and parole was included in that. Well,
        Judge, last night I did a little bit of research, I re-read the rule.
        The rule doesn’t make mention to probation or parole, it just
        simply states ten years have passed since the witness’s conviction
        or release from confinement for it, whichever is later. Judge, I
        then went to the case law and I couldn’t find an Indiana case
        which broadened the rule to include probation and/or parole. I
        did find, Your Honor, a case out of the Seventh Circuit Court of
        Appeals . . . US v. Rogers, 542 F3d 197, it’s a 2008 decision, Your
        Honor, and in that case the Court cited what defined
        confinement, and I’ll just read the quote, Judge, “Confinement
        for purposes of Federal Rule of Evidence permitting admission of
        a witness’s prior conviction for impeachment purposes if a period
        of no more than ten years has elapsed from the witness’s release
        from confinement on the prior conviction does not include
        periods of probation or parole.”

                                                 ***

        [Defense Counsel]: The date of conviction is August 25, 2008,
        and the sentence, Your Honor, was 180 days suspended, one
        year probation. So the 180 days suspended has Mr. Chapman
        completing his suspended sentence February 21, 2009. It’s that
        one year probation that we’re concerned with and that would put
        him out to August 25, 2009. So, Judge, we’re literally almost
        three month[s] to the day shy of ten years of that probation date,
        but, Your Honor, if the Court is inclined to agree with the
        Seventh Circuit, it doesn’t matter, because probation or parole
        should not be considered. So, Your Honor, I would renew our
        argument from yesterday that this prior conviction should not be
        raised should the Defendant choose to testify today.

        The Court: State?

        [The State]: Thank you, Your Honor. We were made aware of
        this issue this morning by [defense counsel], he did provide us
        with that case. In response to that, we reached out to . . . our
        office, she sent us a copy of the Indiana Evidence Courtroom
        Manual, the 2018 to 2019 edition, where it clearly states the
        commentary that the ten-year limit is – under subrule B, if more

Court of Appeals of Indiana | Opinion 19A-CR-1636 | January 31, 2020        Page 5 of 17
              than ten years have elapsed from the date of conviction,
              termination of confinement, probation or parole, the conviction
              is not admissible unless the Court finds probative value of such
              evidence substantially outweighs the prejudicial effect. So from
              that rule commentary, based on that, we think it absolutely does
              fall within this, that his release from probation officially,
              according to the CCS entry, which we have shown [defense
              counsel] and I know he’s aware of, is September 1st 2009, which
              is within ten years, so we believe that is covered by this rule.

              The Court: And that was the – the commentary was where I
              came up with the ten-year limit. I’ll be honest with you, my
              rulebook is 2006-2007 courtroom manual, but I know that that
              hasn’t changed and there’s been no case law that has changed
              that, either. . . . I continue to review the Indiana Evidence
              Courtroom Manual, which finds that the ten [years] elapsed since
              the date of conviction or the termination of confinement,
              probation, or parole; so based on the Indiana commentary, that
              ruling would be upheld, but I do appreciate the opportunity to
              have this additional discussion, [defense counsel].

              [Defense Counsel]: Thank you, Judge.

              The Court: So the conviction would be admissible if Mr.
              Chapman chooses to take the stand.

      (Tr. Vol. 2 at 244-47).


[9]   During the two-day trial, the State presented the testimony of J.H., J.H.’s friend

      from high school, Toussaint, J.H.’s mother, a physician’s assistant, and an

      officer from the Ft. Wayne Police Department. Chapman testified on his own

      behalf and denied that any sexual touching had occurred between himself and

      J.H. During cross-examination, the State asked Chapman whether he had been

      convicted in the past of an offense involving dishonesty or false statement. The

      trial court overruled Chapman’s subsequent objection in which he renewed his

      previous arguments against admissibility under Evidence Rule 609. Chapman


      Court of Appeals of Indiana | Opinion 19A-CR-1636 | January 31, 2020       Page 6 of 17
       then confirmed that he had been convicted of false informing in 2008.

       Thereafter, during closing, the State argued that Chapman’s testimony was not

       credible because “he ha[d] a conviction for dishonesty or false statement, we

       know he’s been convicted of a lie in the past.” (Tr. Vol. 3 at 41).


[10]   Ultimately, the jury found Chapman guilty of sexual battery and not guilty of

       rape. At the ensuing sentencing hearing, the trial court sentenced Chapman to

       two and one-half (2 ½) years in the Department of Correction. Chapman now

       appeals.


                                                     Decision

[11]   On appeal, Chapman argues that the trial court erred when it admitted evidence

       of his prior misdemeanor false informing conviction as a form of impeachment

       evidence. Specifically, Chapman contends that his time on unsupervised

       probation is not the same as “confinement” as provided in Evidence Rule

       609(b), thus taking the prior conviction outside ten-year time period mandating

       admission.


[12]   Here, Chapman was convicted of false informing on August 24, 2008 and had

       been sentenced to 180 days suspended, with one year of unsupervised

       probation, which had been completed on September 1, 2009. The trial court

       determined that Chapman’s probationary period constituted “confinement” for

       purposes of Evidence Rule 609(b) and that the prior conviction fell within the

       ten-year time period set forth in the rule.



       Court of Appeals of Indiana | Opinion 19A-CR-1636 | January 31, 2020    Page 7 of 17
[13]   Indiana Evidence Rule 609 provides, in relevant part:


               (a) General Rule. For the purpose of attacking the credibility of a
               witness, evidence that the witness has been convicted of a crime or
               an attempt of a crime must be admitted but only if the crime
               committed or attempted is (1) murder, treason, rape, robbery
               kidnapping, burglary, arson, or criminal confinement; or (2) a
               crime involving dishonesty or false statement, including perjury.
               (b) Limit on Using the Evidence After 10 Years. This
               subdivision (b) applies if more than ten (10) years have passed
               since the witness’s conviction or release from confinement for it,
               whichever is later. Evidence of the conviction is admissible only
               if:
                        (1) its probative value supported by specific facts and
                        circumstances, substantially outweighs its prejudicial
                        effect; and
                        (2) the proponent gives an adverse party reasonable written
                        notice of the intent to use it so that the party has a fair
                        opportunity to contest its use.


       (Emphasis added). Evidence Rule 609(b) “presumes the exclusion of

       convictions more than ten years old.” Scalissi v. State, 759 N.E.2d 618, 624

       (Ind. 2001). We review a trial court’s ruling under Rule 609(b) for an abuse of

       discretion. Id. An abuse of discretion occurs when the trial court’s decision is

       clearly against the logic and effect of the facts and circumstances before it.

       Conley v. State, 972 N.E.2d 864, 871 (Ind. 2012), reh’g denied.


[14]   On appeal, the parties dispute whether Chapman’s prior conviction fell within

       the ten-year time period of Evidence Rule 609. The ten-year time period runs

       from either the “witness’s conviction or release from confinement for it,

       whichever is later.” Evid. R. 609(b). The parties do not dispute that the ten-

       year limit ended when Chapman testified about the conviction on May 30,
       Court of Appeals of Indiana | Opinion 19A-CR-1636 | January 31, 2020         Page 8 of 17
       2019. See Whiteside v. State, 853 N.E.2d 1021, 1028 (Ind. Ct. App. 2006)

       (holding that the date the witness testified or the evidence is introduced is the

       most appropriate termination point for determining whether a conviction falls

       within the ten-year period provided by Evidence Rule 609). Rather, the parties

       disagree regarding the date on which the time period started. Chapman argues

       that it started when he was convicted on August 24, 2008. The State argues

       that the period started when Chapman was released from probation on

       September 1, 2009. Specifically, the State asserts that the term “confinement”

       in Evidence Rule 609(b) “goes beyond mere incarceration” and “encompasses a

       probationary period as well as community correction placement, commitment

       to a local jail, and incarceration in the [DOC].” (State’s Br. 14). We disagree

       with the State and conclude that Chapman’s probation did not qualify as

       “confinement” for purposes of the ten-year time period in Evidence Rule

       609(b).


[15]   Initially, we recognize that Evidence Rule 609(b) does not define

       “confinement,” and that Indiana appellate courts have not specifically

       addressed whether probation qualifies as confinement under Rule 609(b).

       However, Black’s Law Dictionary defines “confinement” as “[t]he act of

       imprisoning or restraining someone; the quality, state, or condition of being

       imprisoned or restrained.” Confinement, BLACK’S LAW DICTIONARY (10th ed.

       2014). The term “probation” is defined as “[a] court-imposed criminal sentence

       that, subject to stated conditions, releases a convicted person into the

       community instead of sending the criminal to jail or prison[.]” Probation,


       Court of Appeals of Indiana | Opinion 19A-CR-1636 | January 31, 2020       Page 9 of 17
       BLACK’S LAW DICTIONARY (10th ed. 2014); see also Abernathy v. State, 852
N.E.2d 1016, 1020 (Ind. Ct. App. 2006) (“Probation is a criminal sanction

       wherein a convicted defendant specifically agrees to accept conditions upon his

       behavior in lieu of imprisonment.”). Although Chapman was subjected to

       conditions of probation, we conclude that he was not confined because he was

       not actually imprisoned.


[16]   Moreover, our interpretation of confinement for purposes of Indiana Evidence

       Rule 609(b) is further supported by federal authority interpreting the term

       confinement in Rule 609(b) of the Federal Rules of Evidence.3 See Whiteside,
853 N.E.2d at 1026-27 (“While we are not bound by interpretations of the

       Federal Rules of Evidence, we may look to them for guidance.”). We observe

       that the Seventh Circuit Court of Appeals held that probation does not

       constitute “confinement” within the meaning of Federal Rule 609(b). United

       States v. Rogers, 542 F.3d 197, 201 (7th Cir. 2008). The Rogers Court held that

       “Rule 609(b) unambiguously starts the clock at the date of conviction or release

       from ‘confinement,’ without any mention of periods of probation and parole.”

       Id. at 200. The Rogers Court also noted that while the Rule’s initial draft

       provided that the ten-year time span ran from “the date of the release of the

       witness from confinement imposed for his most recent conviction, or the

       expiration of the period of his parole, probation, or sentence granted or

       3
         Federal Evidence Rule 609(b) limits the use of evidence “if more than 10 years has passed since the
       witness’s conviction or release from confinement for it, whichever is later.” See Dowdy v. State, 672 N.E.2d
948, 951 (Ind. Ct. App. 1996) (holding that the language of Evidence Rule 609(b) closely parallels that of
       Federal Evidence Rule 609(b) regarding the admissibility and use of aged convictions to impeach a witness’
       testimony at trial), reh’g denied, trans. denied.

       Court of Appeals of Indiana | Opinion 19A-CR-1636 | January 31, 2020                            Page 10 of 17
       imposed[,]” the language referring to parole and probation was removed in

       1971. Id. Ultimately, the Rogers Court held that “‘confinement’ for purposes of

       the ten-year time limit in Rule 609(b) does not include periods of probation or

       parole.” Id. at 201.


[17]   We are persuaded by the Seventh Circuit’s interpretation. The unambiguous

       language of Indiana Evidence Rule 609(b) does not mention probation. Thus,

       the plain language of Evidence Rule 609(b) neither supports the trial court’s nor

       the State’s interpretation that the ten-year time period began at the end of

       Chapman’s probation. Therefore, the beginning point for the ten-year period of

       Evidence Rule 609 was when Chapman was convicted in 2008. As a result, his

       conviction was over ten years old and presumptively inadmissible under

       Evidence Rule 609(b). See Scalissi, 759 N.E.2d at 624 (“Rule 609(b) . . . is a rule

       that presumes the exclusion of convictions more than ten years old.”). The trial

       court erred in determining that Chapman’s prior conviction fell within the ten-

       year period set forth in Evidence Rule 609(b).


[18]   Nevertheless, a conviction older than ten years may be admitted for

       impeachment purposes if: (1) the trial court determines that the probative value

       supported by specific facts and circumstances substantially outweighs the

       prejudicial effect; and (2) the proponent provides “reasonable written notice” as

       required under Rule 609(b). See Evid. R. 609(b); see also Whiteside, 853 N.E.2d

       at 1029. Here, the trial court did not engage in such a balancing test and the

       State failed to provide reasonable written notice. It was error to admit

       Chapman’s prior conviction under these circumstances. Accordingly, the trial

       Court of Appeals of Indiana | Opinion 19A-CR-1636 | January 31, 2020       Page 11 of 17
       court abused its discretion by admitting the evidence of Chapman’s prior

       conviction in violation of Evidence Rule 609.


[19]   Nevertheless, the State argues that “even if the trial court improperly admitted

       the evidence of [Chapman’s] prior conviction, any error in its admission was

       harmless.” (State’s Br. 16). Where the trial court has erred in the admission of

       evidence, we will not reverse the conviction if that error was harmless. Turner v.

       State, 953 N.E.2d 1039, 1058 (Ind. 2011). Generally, errors in the admission of

       evidence are to be disregarded unless they affect the substantial rights of a party.

       Id. at 1059. In analyzing the effect of the evidentiary ruling on a defendant’s

       substantial rights, we look to the probable impact on the fact-finder. Id. The

       improper admission is harmless error if the conviction is supported by

       substantial independent evidence of guilt satisfying the reviewing court that

       there is no substantial likelihood the challenged evidence contributed to the

       conviction. Id. Reversal may be compelled if the record as a whole discloses

       that the erroneously admitted evidence was likely to have had a prejudicial

       impact on the fact-finder, thereby contributing to the judgment. Bradford v.

       State, 960 N.E.2d 871, 877 (Ind. Ct. App. 2012) (quotation and citation

       omitted).


[20]   We cannot say that the erroneous admission of Chapman’s prior conviction

       was harmless. Here, the evidence presented at trial was entirely testimonial.

       As such, witness credibility was central to each side’s position. Both J.H. and

       Chapman provided conflicting testimony regarding the events of December 24,

       2017. Moreover, during closing arguments, the State argued that Chapman

       Court of Appeals of Indiana | Opinion 19A-CR-1636 | January 31, 2020     Page 12 of 17
       was not credible because he had a prior conviction for false informing. Because

       this case turned largely on the credibility of J.H. and Chapman, and the State

       relied on the prior conviction during closing argument, we conclude that the

       evidence of Chapman’s prior conviction had a prejudicial impact on the fact-

       finder and contributed to the judgment. Accordingly, we reverse Chapman’s

       conviction and remand for retrial consistent with this opinion.


[21]   Reversed and remanded.


       May, J., concurs.


       Crone, J., concurs in result with opinion.




       Court of Appeals of Indiana | Opinion 19A-CR-1636 | January 31, 2020   Page 13 of 17
                                                      IN THE
              COURT OF APPEALS OF INDIANA

       Delta L. Chapman,                                          Court of Appeals Case No.
                                                                  19A-CR-1636
       Appellant-Defendant,

                  v.

       State of Indiana,
       Appellee-Plaintiff.



       Crone, Judge, concurring in result.


[22]   I agree with the majority that the trial court committed reversible error in

       admitting evidence of Chapman’s prior conviction. I write separately, however,

       to elaborate on and respectfully part ways with some of the majority’s analysis.


[23]   Despite the trial court’s and the prosecutor’s references to “commentary”

       regarding Indiana Evidence Rule 609(b), neither the Evidence Rules Review

       Committee (whose members are appointed by the Indiana Supreme Court) 4 nor

       the Indiana Supreme Court itself has suggested or approved any commentary

       on the issue at hand. I presume that the trial court and the prosecutor were

       referring to the authors’ commentary in Weissenberger’s Indiana Evidence



       4
           See Ind. Trial Rule 80 and Ind. Evidence Rule 1101.


       Court of Appeals of Indiana | Opinion 19A-CR-1636 | January 31, 2020                   Page 14 of 17
Courtroom Manual. A recent edition of that manual cites no persuasive

authority for its statement that “if more than 10 years have elapsed since the

date of conviction, or the termination of confinement, probation or parole, the

conviction is not admissible unless the court finds that the probative value of

such evidence substantially outweighs its prejudicial effect.” A.J. STEPHANI &

GLEN WEISSENBERGER, WEISSENBERGER’S INDIANA EVIDENCE COURTROOM

MANUAL 190 (2016-2017 ed.) (emphasis added).5 In fact, the most recent

edition of one of the authorities cited in the manual specifically states,

“Confinement does not include any period of probation or parole.” 4 JACK B.

WEINSTEIN & MARGARET A. BERGER, WEINSTEIN’S FEDERAL EVIDENCE §

609.06[2] (Mark S. Brodin, ed., Matthew Bender 2d ed. 2019) (citing cases from

multiple federal circuits). Two other Indiana courtroom evidence manuals

espouse a view consistent with our holding today. See 13B ROBERT L. MILLER,

JR., INDIANA PRACTICE SERIES, COURTROOM HANDBOOK ON INDIANA

EVIDENCE, RULE 609 (2019-2020 ed.) (“‘Confinement’ does not include

probation or parole.”) (citing 28 VICTOR J. GOLD, FEDERAL PRACTICE AND

PROCEDURE (WRIGHT & MILLER) § 6136(b) (2d ed.);6 J. ALEXANDER

TANFORD, INDIANA TRIAL EVIDENCE MANUAL § 30.07 (7th ed. 2014) (“If

more than 10 years has elapsed from both the witness’s conviction and release

from prison, the conviction is presumptively inadmissible.”) (emphasis added).




5
    This statement is practically identical to that quoted by the prosecutor from the 2018-2019 edition.
6
    The Wright & Miller treatise cites Rogers for this proposition.


Court of Appeals of Indiana | Opinion 19A-CR-1636 | January 31, 2020                                Page 15 of 17
[24]   As the Seventh Circuit noted in Rogers, the probation/parole language was

       removed from the draft version of Federal Evidence Rule 609(b) in 1971 and

       was not included in the adopted version of that rule. 542 F.3d at 200. More

       importantly, the probation/parole language was not included in Indiana

       Evidence Rule 609(b) when it was first adopted in 1994.7 The Evidence Rules

       Review Committee could have adopted a rule based on the initial draft of the

       federal rule, and its decision not to do so strongly implies that the committee

       did not intend for probation or parole to delay the start of the applicable ten-

       year period.8


[25]   Because Chapman was not confined after his conviction and more than ten

       years had passed since his conviction, evidence of that conviction was

       “admissible only if: (1) its probative value, supported by specific facts and

       circumstances, substantially outweigh[ed] its prejudicial effect; and (2) the

       [State gave Chapman] reasonable written notice of the intent to use it so that

       [Chapman had] a fair opportunity to contest its use.” Ind. Evidence Rule

       609(b). The majority states, “Here, the trial court did not engage in such a

       balancing test and the State failed to provide reasonable written notice. It was



       7
           Before it was amended in 2014, Indiana Evidence Rule 609(b) read in relevant part,

                  Evidence of a conviction under this rule is not admissible if a period of more than ten years
                  has elapsed since the date of the conviction or, if the conviction resulted in confinement of
                  the witness then the date of the release of the witness from the confinement unless the court
                  determines, in the interests of justice, that the probative value of the conviction supported
                  by specific facts and circumstances substantially outweighs its prejudicial effect.
       8
         In Rogers, the court noted that “[o]ther circuits [had] confronted the additional question of whether a
       revocation of parole stops the running of the ten-year clock. But that is a matter for another case.” 542 F.3d
       at 201 (citations omitted). The same is true here.

       Court of Appeals of Indiana | Opinion 19A-CR-1636 | January 31, 2020                               Page 16 of 17
error to admit Chapman’s prior conviction under these circumstances.” Slip

op. at 11. The trial court did not engage in a balancing test because it

erroneously concluded that the rule’s ten-year deadline had not elapsed, and

Chapman did not object on the basis that the State had failed to provide

reasonable written notice. Subject to this minor difference, I agree that the trial

court erred in admitting evidence of Chapman’s prior conviction and that this

error was reversible “[b]ecause this case turned largely on the credibility of J.H.

and Chapman, and the State relied on the prior conviction during closing

argument[.]” Id. at 13.




Court of Appeals of Indiana | Opinion 19A-CR-1636 | January 31, 2020       Page 17 of 17